DATE 11/6//2015
                                                                                                             FILED IN
R




                                              AMENDED NOTICE OF APPEALS                               1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      11/6/2015 11:00:49 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: IRMA MEDINA
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2012-25694

VOLUME                       PAGE                       OR          IMAGE # 67496086

DUE 2/15/2016                                         ATTORNEY 2752000

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE ORDER SIGNED:                         9/29/2015

MOTION FOR NEW TRIAL FILED: 10/16/2015

REQUEST TRANSCRIPT DATE FILED                                        10/16/2015

NOTICE OF APPEAL DATE FILED                                         10/16/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, O

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/IRMA MEDINA
                                                                            IRMA MEDINA, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
                                                                                                10/16/2015 4:08:15 PM
                                                                             Chris Daniel - District Clerk Harris County
                                                                                                Envelope No. 7418579
                                                                                                        By: Irma Medina
                                                                                        Filed: 10/16/2015 4:08:15 PM
                                   CAUSE NO. 2012-25694

SHALE EXPLORATION, LLC                      §              IN THE DISTRICT COURT
                                            §
        Intervenor-Plaintiff                §
                                            §
v.                                          §              152ND JUDICIAL DISTRICT
                                            §
EAGLE OIL & GAS CO. AND                     §
EAGLE WES-TEX, L.P.                         §
                                            §
        Intervenor-Defendants               §              HARRIS COUNTY, TEXAS

                           INTERVENOR-DEFENDANTS
                  EAGLE OIL & GAS CO. AND EAGLE WES-TEX, L.P.'S
                               NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        Pursuant to Rule 320 et seq. of the Texas Rules of Civil Prcoedure and Rules 25 and 26

of the Texas Rules of Appellate Procedure, Intervenor-Defendants Eagle Oil & Gas Co. and

Eagle Wes-Tex, L.P. hereby file their Notice of Appeal from the following judgment signed by

the Honorable Judge Robert Schaffer, Presiding Judge of the 152nd Judicial District Court,

Harris County, in the above-numbered and styled cause, Cause No. 2012-25694, Shale

Exploration. LLC v. Eagle Oil & Gas Co. and Eagle Wes-Tex, L.P.: (1) Judgment signed on July

21, 2015 (attached as Exhibit A), and (2) Amended Judgment signed on September 29, 2015

(attached as Exhibit B).

        Intervenor-Defendants Eagle Oil & Gas Co. and Eagle Wes-Tex, L.P. desire to appeal the

(1) Judgment signed on July 21, 2015 (attached as Exhibit A), and (2) Amended Judgment

signed on September 29, 2015 (attached as Exhibit B), to the First or Fourteenth District Courts

of Appeals in Houston, Texas.




2686493 vl-23871/0008 PLEADINGS
       Although Intervenor-Defendants Eagle Oil & Gas Co. and Eagle Wes-Tex, L.P. assert

that the Amended Judgment signed on September 29, 2015 vacated and/or replaced the Judgment

signed on July 21, 2015, and thus restmied the post-judgment motion deadlines and the appellate

timetable, Intervenor-Defendants Eagle Oil & Gas Co. and Eagle Wes-Tex, L.P. hereby file this

Notice of Appeal in an abundance of caution.

       Note that Intervenor-Defendants Eagle Oil & Gas Co. and Eagle Wes-Tex, L.P. filed (1)

a Motion for New Trial and Motion to Modify, Correct, or Reform the Judgment on August 19,

2015, and (2) a Motion for New Trial and Motion to Modify, Correct, or Reform the Judgment as

to the Amended Judgment Signed on September 29,2015 on October 16,2015.




                                               2

2686493 vl-23871/0008 PLEADJNGS
                                  Respectfully submitted,

                                  GODWIN LEWIS PC

                                  By: Is/Bruce W. Bowman, Jr.
                                  Bruce W. Bowman, Jr.
                                  Texas Bar No. 02752000
                                  W.lra Bowman
                                  Texas BarNo. 24050316
                                  Elisaveta Dolghih
                                  Texas Bar No. 24043355
                                  Shawn M. McCaskill
                                  Texas Bar No. 24007633
                                  Renaissance Tower
                                  1201 Elm Street, Suite 1700
                                  Dallas, Texas 75270-2041
                                  Ph: (214) 939-4485
                                  Fx: (214) 527-3239
                                  Email: Bruce. Bowman(li~Godwi nLcwis.com
                                           Ira.Bowman(d!GodwinLewis.com
                                          l_,ciz,                                      CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 16th day of October, 2015, a true and correct
copy of the foregoing document has been forwarded to the following via certified mail/return
receipt and e-service:

Matthew R. Pearson
Gravely & Pearson, LLP
425 Soledad, Suite 600
San Antonio, Texas 78205
IYH~t;_qr~qn@;_gnlm:Y!lrm.,. ~_m:n.

                                                    /s/ Bruce W. Bowman Jr.
                                                    Bruce W. Bowman, Jr.




                                                4

2686493 vl-23871/0008 PLEADINGS
Pgs-3

EJUDX